DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In the instant case,  the limitation “wherein the sensor signal is further conveyed to a surface region and informs an operator that the downhole plug is released from the tubular conduit.” Appears to me a method step, whereas the claim is directed to an apparatus.
The claim will be examined as best understood.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 7, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150041137 A1 to Rodriguez.
Rodriquez discloses
1. A downhole plug 100 configured to be positioned within a tubular conduit of a downhole tubular of a hydrocarbon well when the downhole tubular extends within a wellbore that extends within a subsurface region (Abstract, [0001-0006]), the downhole plug comprising: 
a sealing structure 110; 
an actuation mechanism [0056] configured to selectively transition the sealing structure between a disengaged state (Figure 1), in which the downhole plug is free to move within the tubular conduit, and an engaged state (Figure 2), in which the sealing structure operatively engages with the downhole tubular, forms a fluid seal with the downhole tubular, and resists motion of the downhole plug within the tubular conduit [0062] (Figure 16); and 
a sensor 115 configured to detect a sensed parameter within the tubular conduit and to generate a sensor signal indicative of the sensed parameter [0055, 0063, 0142]; and a release mechanism that selectively releases the downhole plug from the engaged state ([0195] [0207], since the plug is released by automatic control and or wireless commands, it must have a mechanism that selectively effects the release).
wherein the sensor signal is further conveyed to a surface region  and informs an operator that the downhole plug is released from the tubular conduit. ([0055], Rodriquez discloses that the packer 100 may send a signal to the surface operator about the location during movement in the casing, this is interpreted as meeting this intended use limitation).
However, Rodriquez fails to explicitly disclose “when the sensed parameter reaches a predetermined sensed parameter range”.
Rodriquez teaches that the downhole plug can be an automatic packer that can act “independently from the surface of the wellbore” , wherein the controller (PCL) carries out predefined instructions based on the measurements of the sensors assemblies [0140, 0142].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Rodriquez to have the controller perform the instructions to selectively release the plug from the engaged state when the sensed parameter reaches a predetermined sensed parameter range, in view or Rodriquez, so that the downhole plug is able to perform its actions independently from the surface [0142].
2. The downhole plug of claim 1, wherein the sensor includes a downhole obstruction detection structure.( As best understood an obstruction detection structure, per applicant’s specification [0026] includes various sensors and any similar sensors can be interpreted as meeting the claimed limitation, as such Rodrigues discloses at least an infrared sensor [0055], see also [0138])
3. The downhole plug of claim 2, wherein the sensed parameter includes formation of a downhole obstruction within the tubular conduit and proximate the downhole plug. [0138].
Regarding claim 4: Rodriquez disclose wherein the downhole obstruction detection structure includes an infrared downhole obstruction detection sensor [0055, 0063, 0142, and 0138], however fails to explicitly disclose that the sensor is configured to detect an infrared signature indicative of formation of the downhole obstruction within the tubular conduit and proximate the downhole plug.
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Rodriquez, such that the infrared sensor was configured to detect an infrared signature indicative of formation of the downhole obstruction within the tubular conduit and proximate the downhole plug, in view of Rodriquez, so as to detect when an obstruction exists [0129]. 
Furthermore, the “configured to” language is considered the intended use of the sensor, and since Rodriquez has the sensor and performs the claimed function, it would appear that the sensor is capable of the intended use.
Regarding claim 7: Rodriquez disclose wherein the downhole obstruction detection structure includes an ultrasonic downhole obstruction detection sensor [0055, 0063, 0142, and 0138], however fails to explicitly disclose that the sensor is configured to detect an ultrasonic signature indicative of formation of the downhole obstruction within the tubular conduit and proximate the downhole plug.
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Rodriquez, such that sensor is configured to detect an ultrasonic signature indicative of formation of the downhole obstruction within the tubular conduit and proximate the downhole plug., in view of Rodriquez, so as to detect when an obstruction exists [0138]. 
Furthermore, the “configured to” language is considered the intended use of the sensor, and since Rodriquez has the sensor and performs the claimed function, it would appear that the sensor is capable of the intended use.
9. The downhole plug of claim 1, wherein the sensor includes at least one of: 
(i) a temperature sensor, wherein the sensed parameter includes a temperature proximate the downhole plug and within the tubular conduit; 
(ii) a pressure sensor, wherein the sensed parameter includes a pressure proximate the downhole plug and within the tubular conduit; 
(iii) a differential pressure sensor, wherein the sensed parameter includes a pressure differential between an uphole end of the downhole plug and a downhole end of the downhole plug; 
(iv) an accelerometer, wherein the sensed parameter includes acceleration of the downhole plug within the tubular conduit; 
(v) a collar locator, wherein the sensed parameter includes motion of the downhole plug past a collar of the downhole tubular; 
(vi) a velocimeter, wherein the sensed parameter includes a velocity of fluid flow past the downhole plug within the tubular conduit; and 
(vii) a flow sensor, wherein the sensed parameter includes a flow rate of fluid past the downhole plug within the tubular conduit. [0055, 0063, 0142].
Regarding claim 10. Rodriquez discloses wherein the downhole plug includes a communication device configured to facilitate communication between the downhole plug and another structure of the hydrocarbon well. ([0057, 0146], surface of the well is considered to be another structure of the hydrocarbon well).
11. The downhole plug of claim 10, wherein the communication device is configured to transmit the sensor signal. [0146]
16. A hydrocarbon well 245, [0002-0003], comprising: 
a wellbore   that extends within a subsurface region (Figure 16); 
a downhole tubular 245 that extends within the wellbore and defines a tubular conduit; and the downhole plug of claim 1 positioned within the tubular conduit. (100).

Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150041137 A1 to Rodriguez in view of US 20160090834 A1 to Morrow.
Regarding claims 5 and 8, Rodriquez discloses the claimed invention except 
5. wherein the downhole obstruction detection structure includes a piezoelectric downhole obstruction detection sensor configured to detect mechanical contact between the downhole obstruction and the downhole plug.
8. wherein the downhole obstruction detection structure includes a strain gauge downhole obstruction detection sensor configured to detect mechanical strain applied to the downhole plug by the downhole obstruction. 
Morrow teaches a downhole sensors 84 for detecting obstructions [0024] where the sensor incuses “any suitable piezoelectric transmitter, piezoelectric receiver, sound transmitter, sound receiver, ultrasonic transmitter, ultrasonic receiver, pressure sensor, temperature sensor, and/or strain gauge.” [0037].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Rodriquez to use for his sensor a piezoelectric sensor or a strain gauge configured to detect the downhole obstruction, in view of Morrow, as no more than applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150041137 A1 to Rodriguez in view of US 20080272931 A1 to Auzerais.
Regarding claim 6. Rodriquez discloses wherein the downhole obstruction detection structure is configured to detect formation of the downhole obstruction within the tubular conduit and proximate the downhole plug. [0138], however Rodriguez fails to disclose a microelectromechanical system downhole obstruction detection sensor.
Auzerais teaches MEMS sensors for wellbores for measuring various properties such as temperature, pressure, pH, density, resistivity, conductivity, salinity, carbon dioxide concentration, asphaltene concentration. [0012].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Rodriguez to have used a MEMS sensor for any of his sensors, in view of Auzerais, so as to have low consumption and limited volume and power [0012].

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150041137 A1 to Rodriguez in view of US 20120279292 A1 to Simonian.
Regarding claim 10: If one were to disagree that Rodriguez does not disclose the claimed invention (See above), Simonian teaches a wireless communications for sensors that are daisy chained to other sensors in a wellbore [0039], [0068], and [0083].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Rodriguez to have linked multiple downhole packers, sensors systems to each other and a downhole wired communication system, in view of Simonian, and doing so would amount to no more than applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Regarding claim 11: Rodriguez discloses wherein the communication device is configured to transmit the sensor signal. [0057]
Regarding claim 12: Rodriguez discloses the claimed invention except wherein the communication device is configured to receive a received signal from another downhole plug of the hydrocarbon well, wherein the communication device is configured to transmit the received signal to yet another downhole plug of the hydrocarbon well.
 Simonian teaches a wireless communications for sensors that are daisy chained to other sensors in a wellbore [0039], [0068], and [0083]. (this is interpreted as equivalent to that claimed).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Rodriguez to have linked his multiple downhole packers (figure 21), sensors systems to each other and a downhole wired communication system, in view of Simonian, and doing so would amount to no more than applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150041137 A1 to Rodriguez in view of US 20100212891 A1 to Stewart.
Regarding claim 13: Rodriguez discloses the claimed invention except wherein the downhole plug further includes a tracer release structure configured to selectively release a tracer from the downhole plug.
Stewart teaches a packer system that releases a tracer material during the setting [0019].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Rodriguez to have a tracer release structure configured to selectively release a tracer from the downhole plug, in view of Stewart, so as to allow another well tool to sense and to be operated in response the setting of the packer [0019]

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150041137 A1 to Rodriguez in view of US 20020011333 A1 to Ward.
Regarding claim 15:  Rodriguez discloses the claimed invention however does not specifically detail wherein the release mechanism is configured to at least one of: 
(i) selectively release the downhole plug at least partially responsive to formation of a downhole obstruction within the tubular conduit and proximate the downhole plug; 
(ii) selectively release the downhole plug at least partially responsive to expiration of a predetermined downhole plug release time interval; and 
(iii) selectively release the downhole plug at least partially responsive to receipt of a release signal.
Ward teaches a packer system where the packer release is responsive to the receipt of a signal [0042].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Rodrigues wherein the release mechanism is configured to selectively release the downhole plug at least partially responsive to receipt of a release signal, in view of Ward, so as to commence the release of the downhole packer [0042]. Furthermore, this would amount to no more than applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claim(s) 17-19, 22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150041137 A1 to Rodriguez, in view of US 20180298717 A1 to COSTA DE OLIVEIRA.
Rodriquez discloses
17. A method of operating a hydrocarbon well [0002-0010], the method comprising: 
sensing, with a sensor 115 of a downhole plug 100, a sensed parameter [0055], wherein the downhole plug is positioned within a tubular conduit of a downhole tubular of the hydrocarbon well, and further wherein the downhole tubular extends within a subsurface region (Figure 16); and 
generating a sensor signal with the sensor, wherein the sensor signal is indicative of the sensed parameter [0055-0056]; 
 and releasing the downhole plug from the tubular conduit ([0195] [0207], since the plug is released by automatic control and or wireless commands, it must have a mechanism that selectively effects the release)
and conveying the sensor signal to a surface region and thereby informing an operator about the location of the sensor and plug [0046].
However, Rodriquez fails to explicitly disclose “when the sensed parameter reaches a predetermined sensed parameter range”  or “  and thereby informing an operator that the downhole plug is released from the tubular conduit.”
Rodriquez teaches that the downhole plug can be an automatic packer that can act “independently from the surface of the wellbore” , wherein the controller (PCL) carries out predefined instructions based on the measurements of the sensors assemblies [ 0140,0142].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Rodriquez to have the controller perform the instructions to selectively release the plug from the engaged state when the sensed parameter reaches a predetermined sensed parameter range, in view or Rodriquez, so that the downhole plug is able to perform its actions independently from the surface [0142].
COSTA DE OLIVEIRA teaches sending a status signal from a packer assembly [0017].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the method of Rodriquez to send a status signal to the surface and  thereby informing an operator that the downhole plug is released from the tubular conduit, in view of COSTA DE OLIVEIRA, so that the status of the packer can be know by the operator.  Furthermore this amounts to no more than use of known technique to improve similar devices (methods, or products) in the same way.
18. The method of claim 17, wherein at least one of: 
(i) the sensed parameter includes a temperature proximate the downhole plug and within the tubular conduit; 
(ii) the sensed parameter includes a pressure proximate the downhole plug and within the tubular conduit, wherein the method further includes determining a position of the downhole plug within the tubular conduit based, at least in part, on the pressure; 
(iii) the sensed parameter includes a pressure differential between an uphole end of the downhole plug and a downhole end of the downhole plug; 
(iv) the sensed parameter includes acceleration of the downhole plug within the tubular conduit; 
(v) the sensed parameter includes motion of the downhole plug past a casing collar of the downhole tubular; 
(vi) the sensed parameter is indicative of formation of a downhole obstruction within the tubular conduit and proximate the downhole plug; 
(vii) the sensed parameter includes a velocity of fluid flow past the downhole plug within the tubular conduit; and 
(viii) the sensed parameter includes a flow rate of fluid past the downhole plug within the tubular conduit. [0055].
19. The method of claim 17, wherein the method further includes conveying the sensor signal to a surface region. [0057]
22. The method of claim 17, wherein the method further includes utilizing the sensor signal to at least one of: 
(i) monitor a value of the sensed parameter; [0057]
(ii) direct an operator of the hydrocarbon well to remove the downhole plug from the tubular conduit: 
(iii) inform the operator of the hydrocarbon well of a location of the downhole plug within the tubular conduit: [0057] and
 inform the operator of the hydrocarbon well of motion of the downhole plug within the tubular conduit during a completion operation of the hydrocarbon well that utilizes the downhole plug.([0046],  being sent the signals indicative of the location during movement is considered as meeting this limitation.
25. The method of claim 17, wherein, prior to the sensing and the generating, the method includes operatively engaging the downhole plug with the downhole tubular to form a fluid seal between the downhole plug and the downhole tubular and to resist motion of the downhole plug within the tubular conduit. (Figure 16, via 110, see also [0063], [0054])
Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150041137 A1 to Rodriguez and US 20180298717 A1 to COSTA DE OLIVEIRA in view of US 20120279292 A1 to Simonian.
Regarding claim 20: Rodriguez discloses wherein, wherein the hydrocarbon well includes a plurality of downhole plugs positioned within the tubular conduit (Figure 21), however fails to explicitly disclose further wherein the conveying the sensor signal includes conveying the sensor signal at least partially via plug-to-plug communication among the plurality of downhole plugs.
Simonian teaches a wireless communications for sensors that are daisy chained to other sensors in a wellbore [0039], [0068], and [0083]. (this is interpreted as equivalent to that claimed).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Rodriguez to have linked multiple downhole packers, sensors systems to each other and then to a wired downhole communication system, in view of Simonian, and doing so would amount to no more than applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Regarding claim 21: Rodriguez discloses wherein the method further includes determining a relative location of each downhole plug of the plurality of downhole plugs , within the tubular conduit, based, at least in part, on the conveying the sensor signal [0056], [0060] and multiple plugs (figure 21)
However Rodriguez fails to explicitly disclose at least partially via plug-to-plug communication among the plurality of downhole plugs.
Simonian teaches a wireless communications for sensors that are daisy chained to other sensors in a wellbore [0039], [0068], and [0083]. (this is interpreted as equivalent to that claimed).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Rodriguez to have linked his multiple downhole packers, sensors systems to each other and then to a wired downhole communication system, in view of Simonian, and doing so would amount to no more than applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. This modification is interpreted as meeting the claim language.

Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150041137 A1 to Rodriguez in view of US 20190323342 A1 to Pedersen.
Regarding claims 23 and 24:  Rodriguez discloses the claimed invention except
23. wherein the method further includes releasing a tracer from the downhole plug.
24. wherein the releasing the tracer is at least partially responsive to at least one of: 
(i) the sensed parameter being within a predetermined sensed parameter range: 
(ii) formation of a downhole obstruction within the tubular conduit and proximate the downhole plug: 
(iii) expiration of a predetermined tracer release time interval: 
and (iv) destruction of the downhole plug.
Pedersen teaches a wellbore system with a plug 24 with a tracer canister 18,  where the tracer is released by means of a timer, an electronically controlled release, a pressure sensor, a temperature sensor, a valve deteriorating over time or any other release mechanism. [0014]
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Rodriguez to include a tracer on his plug and release the tracer by means of a timer or a sensed parameter, in view of Pedersen, in order to test the integrity of a barrier (Abstract).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150041137 A1 to Rodriguez and US 20180298717 A1 to COSTA DE OLIVEIRA  in view of US 20020011333 A1 to Ward.
Regarding claim 27:  Rodriguez discloses the claimed invention however does not specifically detail wherein the releasing the downhole plug includes releasing at least partially responsive to at least one of 
(i) formation of a downhole obstruction within the tubular conduit and proximate the downhole plug; 
(ii) expiration of a predetermined downhole plug release time interval; and 
(iii) receipt of a release signal.
Ward teaches a packer system where the packer release is responsive to the receipt of a signal [0042].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Rodrigues wherein the release mechanism is configured to selectively release the downhole plug at least partially responsive to receipt of a release signal, in view of Ward, so as to commence the release of the downhole packer [0042]. Furthermore, this would amount to no more than applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Response to Arguments
Applicant's arguments filed 2/1/2022 have been fully considered.
The Examiner has noted an error in the final office action, and has corrected the prior art reference to US 20150041137 A1 to Rodriguez.
The examiner has modified the rejections of the last office action to address amendments.
Insofar as the arguments apply to the current rejections, the examiner address them below.
Applicant argues that the prior art does not disclose where the packer disengages and or releases, and asserts that the packer may be a drillable packer.
The Examiner point to [0195], where the packer releases and returns to the surface via natural flow.

Conclusion
                                                                                                                                                                                       Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/           Primary Examiner, Art Unit 3674